Name: Commission Regulation (EEC) No 3913/89 of 20 December 1989 withdrawing certain products from the list of beef and veal products subject to the supplementary trade mechanism
 Type: Regulation
 Subject Matter: animal product;  Europe;  trade policy
 Date Published: nan

 No L 375/28 Official Journal of the European Communities 23 . 12 . 89 COMMISSION REGULATION (EEC) No 3913/89 of 20 December 1989 withdrawing certain products from the list of beef and veal products subject to the supplementary trade mechanism HAS ADOPTED THIS REGULATION : Article 1 The beef and veal products listed in the Annex (CN codes ex 0202, ex 0206 and ex 0210) are hereby withdrawn from the list of products subject to the supplementary trade mechanisms . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 81 (3) (c) thereof, Whereas the aim of the supplementary trade mechanism is to monitor the trend in trade in products between the Community as constituted at 31 December 1985 and Spain for a period determined in the Act ; whereas Article 81 (3) (c) of the Act provides, however, for the possibility of withdrawing certain products from the list of products subject to the STM from the fifth year following accession if the application of that list no longer appears necessary in view in particular of imports of the products concerned and the structural situation of production and marketing ; whereas this is the case for the beef and veal products mentioned in the Annex hereto ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the ad hoc Committee, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1989. For the Commission Ray MAC SHARRY Member of the Commission 23 . 12. 89 Official Journal of the European Communities No L 375/29 ANNEX Group CN code Description 1 0202 10 0202 20  Meat of bovine animals, frozen* bone-in 2 0202 30 Meat of bovine animals, frozen, boneless 3 0206 10 91 0206 10 95 0206 10 99 0206 21 00 0206 22 90 0206 29 91 0206 29 99  Edible offal of bovine animals, fresh, chilled or frozen 4 0210 20 10  Meat and edible offal, salted, or in brine, dried or smoked, bone-in 5 0210 20 90 0210 90 41 0210 90 49 0210 90 90  Meat and edible offal, salted, or in brine, dried or smoked, edible flours and meals of meat or meat offal, boneless (in tonnes carcase weight equivalent)